DETAILED ACTION
This Action is in consideration of the Applicant’s response on September 8, 2022.  Claims 1, 6, 11, and 16 are amended by the Applicant.  Claims 10 and 20 were previously withdrawn.  Claims 1 – 9 and 11 – 19, where Claims 1 and 11 are in independent form, are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 17, 2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to Claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 9 and 11 – 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
1.	Regarding Claims 1 and 11, the specification, while being enabling for the host system authenticating the DP accelerator using the private root key and a temporary key pair generated by the SU, does not reasonably provide enablement “to authenticate the DP accelerator by using a temporary key pair generated by the SU, a first nonce from the host system, and a second nonce from the DP accelerator” as claimed.  The specification indicates that the authentication of the DP accelerator utilizes only the temporary key pair and the private root key [See PGPub. 2021/0281408; Para. 0053, 0056, 0099].  The first and second nonces are used to generate a session key, which is not described in the specification as having any effect on the host system from authenticating the DP accelerator.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to implement the invention commensurate in scope with these claims.  Therefore, the claims are rejected as failing to comply with the written description requirement.
2.	Regarding Claims 2 – 9 and 12 – 19, the claims are also rejected based on their dependency of Claims 1 and 11 and since they do not have additional limitations that remedy the deficiency described above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. PGPub. 2020/0103930; PGPub. 2015/0358294.
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tae K. Kim, whose telephone number is (571) 270-1979.  The examiner can normally be reached on Monday - Friday (10:00 AM - 6:30 PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jorge Ortiz-Criado, can be reached on (571) 272-7624.  The fax phone number for submitting all Official communications is (703) 872-9306.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the examiner at (571) 270-2979.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
/TAE K KIM/Primary Examiner, Art Unit 2496